 



EXHIBIT 10.21
Amendment No. 1 to Amended and Restated Security Agreement
     This Amendment No. 1 to Amended and Restated Security Agreement (this
“Amendment”) is entered into as of the Closing Date (as defined in the Credit
Agreement defined below), by and between HearUSA, Inc. (formerly HEARx, LTD.), a
Delaware corporation (the “Debtor”), and SIEMENS HEARING INSTRUMENTS, INC., a
Delaware corporation (the “Secured Party”).
Preliminary Statements
     A. The Debtor and the Secured Party are parties to a certain Amended and
Restated Security Agreement, dated as of February 10, 2006 (the “Security
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Security Agreement.
     B. The Debtor and the Secured Party have entered into a Second Amended and
Restated Credit Agreement dated as of December 30, 2006 (as amended,
supplemented or restated from time to time, “Credit Agreement”).
     C. It is a condition to the effectiveness of the Credit Agreement that the
Debtor and the Secured Party enter into this Amendment.
     NOW, THEREFORE, in consideration of the benefits to the Debtor, the receipt
and sufficiency of which are hereby acknowledged, the Debtor and the Secured
Party hereby agree as follows:
     SECTION 1. AMENDMENTS.
     1.01 The definition of “Credit Agreement,” as such term is used in the
Security Agreement is amended to read as follows:
     “Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of December 30, 2006, between the Debtor and the Secured Party, as
amended, supplemented or restated from time to time.
     1.02. Schedules I, II, III and IV to the Security Agreement shall be
amended and restated in their entirety to read as Schedules I, II, III and IV,
respectively, attached hereto.
     SECTION 2. REPRESENTATIONS.
     In order to induce the Secured Party to execute and deliver this Amendment,
the Debtor hereby represents to the Secured Party that:
     (a) This Amendment has been duly executed and delivered by the Debtor and
constitutes a legal, valid and binding obligation of the Debtor enforceable in
accordance

 



--------------------------------------------------------------------------------



 



with its terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(whether enforcement is sought by proceedings in equity or at law); and
     (b) as of the date hereof the representations and warranties set forth in
the Security Agreement are and shall be and remain true and correct and the
Debtor is in compliance with the terms and conditions of the Security Agreement.
     SECTION 4. MISCELLANEOUS.
          4.01. Except as specifically amended herein, the Security Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Security Agreement,
the Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Security Agreement, any reference in any
of such items to the Security Agreement being sufficient to refer to the
Security Agreement as amended hereby.
          4.02. This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but both of which shall together
constitute one and the same instrument.
          4.03. This Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York without regard
to conflict of law principles (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law).
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

         
 
  HearUSA, INC.    
 
       
 
  By: /s/ Stephen J. Hansbrough    
 
  Name: Stephen J. Hansbrough    
 
  Title: President and CEO    
 
       
 
  SIEMENS HEARING INSTRUMENTS, INC.    
 
       
 
  By: /s/ William J. Lankenau    
 
  Name: William J. Lankenau    
 
  Title: President and CEO    

Signature Page to Amendment No. 1 to
Amended and Restated Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
CHATTEL PAPER AND INSTRUMENTS
[TO BE UPDATED]

          Notes Payable     Name   Principal Balance
HearUSA, Inc.
       
AHS/Charles Stone
  $ 57,180.74  
AHS/Jerri McMahon
    19,060.20  
Professional Hearing Care
    1,088,888.00  
Professional Hearing Aid Services
    182,811.00  
Lonsway Hearing Centers
    328,125.00  
Meadowbrook Hearing Aid Center
    112,500.00  
$5.5 million Notes
    5,060,000.00  
$7.5 million Notes
    7,500,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
COMMERCIAL TORT CLAIMS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE III
DEBTOR AND COLLATERAL DETAILS
[TO BE UPDATED]
1. Inventory & Equipment Locations:

                  LOCATION   PROPERTY   TOWN       ZIP NAME /#   ADDRESS   NAME
  STATE   CODE
CORPORATE OFFICE
  1250 Northpoint Parkway   West Palm Beach   FL   33407
CALL CENTER
  1100 Northpoint Parkway   West Palm Beach   FL   33407
Corporate Warehouse
  901 Northpoint Parkway   West Palm Beach   FL   33407
19001
  3251 Hollywood Blvd., Ste. 424   Hollywood   FL   33021
19003
  911 Village Blvd.   West Palm Beach   FL   33409
19004
  15544 NW 77th Ct.   Miami Lakes   FL   33016
19005
  12385 Pembroke Road #102   Pembroke Pines   FL   33025
19007
  1001 East Commercial Blvd   Oakland Park   FL   33334
19008
  354 North Congress Avenue   Boynton Beach   FL   33426
19010
  7540 W. Commercial Blvd.   Lauderhill   FL   33319
19012
  2966 Aventura Blvd.   City of Aventura   FL   33180
19015
  8903 Glades Road   Boca Raton   FL   33434
19016
  3864 W. Hillsboro Blvd.   Deerfield Beach   FL   33442
19018
  7431-53/55 W. Atlantic Avenue   Delray Beach   FL   33446
19022
  11141 U.S. Highway 19 North, Suite 300   Clearwater   FL   34624
19024
  201 N. U.S. Hwy. #1   Jupiter   FL   33477
19038
  8947 SW 107th Avenue   Miami   FL   33176
19051
  3119-3121 Coral Way   Miami   FL   33145
19061
  2291-2293 S.E. Federal Hwy   Stuart   FL   34994
19063
  9070 S. Federal Highway   Port St. Lucie   FL   34952
19065
  7701 Lake Worth Road   Lake Worth   FL   33467
19080
  13178 Cortez Blvd   Brooksville   FL   34613
19082
  947 Tyrone Boulevard North   St. Petersburg   FL   33710
19083
  30220 - 222 US Highway 19 N   Clearwater   FL   33761
19084
  6428 Massachusetts Ave.   New Port Richie   FL   34653
19085
  4896 S. Tamiami Trail   Sarasota   FL   34231
19087
  8841 College Pkwy.   Ft. Myers   FL   33919
19088
  2000 Tamiami Trail #109   Port Charlotte   FL   33948
19091
  729 Cortaro Drive   Ruskin   FL   33573
19092
  3669 West Waters Avenue   Tampa   FL   33614-2783
19093
  807 East Bloomingdale Ave.   Brandon   FL   33511
19094
  6936 Medical View Lane   Zephyrhills   FL   33542-6602
19095
  5602 Cortez Road West   Bradenton   FL   34210

 



--------------------------------------------------------------------------------



 



                  LOCATION   PROPERTY   TOWN       ZIP NAME /#   ADDRESS   NAME
  STATE   CODE
19202
  600 East Altamonte Dr.   Altamonte Springs   FL   32701
29000
  61 West Aurora Rd.   Northfield   OH   44067
29401
  5220 Harrison Avenue   Cincinnati   OH   45238
29402
  2651 Highland Avenue   Cincinnati   OH   45219
29403
  8040 Reading Road   Cincinnati   OH   45238
29412
  2865 Cranston Drive   Dublin   OH   43017
29414
  6415 East Livingston Avenue, Suite B   Reynoldsburg   OH   43068
29421
  2192 Stringtown Road   Grove City   OH   43123
29441
  697 Hopewell Drive   Heath   OH   43056
32301
  2566 Woodmeadow Drive SE   Grand Rapids   MI   49546
32670
  4369 Miller Road   Flint   MI   48507
32670
  17894 Mack Avenue #B   Grosse Pointe   MI   48230
32673
  3027 E. Hill Road   Grand Blanc   MI   48439-8130
32674
  31815 Southfield Road   Beverly Hills   MI   48025-5471
32675
  14700 Farmington Road   Livonia   MI   48154
32676
  2900 S State Street, Suite R6   Ann Arbor   MI   48104-6772
32677
  1026 Professional Drive   Flint   MI   48532
32678
  288 W. Nepessing Street   Lapeer   MI   48446
33802
  6600 France Avenue South   South Edina   MN   55345
33811
  6465 Wayzata Boulevard.   St. Louis Park   MN   55426
35911
  729 Old Frontenac Square   St. Louis   MO   63131
35913
  12352 Olive Street   Creve Coeur   MO   63141
35914
  137 Flower Valley Center   Florissant   MO   63033
35915
  1368 S 5TH Street   St Charles   MO   63301-2444
35916
  7225 Watson Road   Shrewsbury   MO   63119
35921
  1504 East Broadway   Columbia   MO   65201
35931
  183 Concord Plaza Shopping   St. Louis   MO   63128-1307
40001
  6038-6040 Bergenline Avenue   West New York   NJ   7093
40002
  66 N Route 17   Paramus   NJ   7652
40003
  126 Main St.   Princeton   NJ   8540
40004
  1817 Mt. Holly Road   Burlington Township   NJ   8016
40005
  1455 Route 1   Edison   NJ   8837
40006
  1800 Clements Bridge Road   Deptford   NJ   8096
40007
  500 Route 38   Cherry Hill   NJ   8002
40008
  Monmouth Mall - Space 1224   Monmouth   NJ   7724
40009
  1500 Route 47 South   Rio Grande   NJ   8242
40011
  709 South Broadway   Pennsville   NJ   8070
40012
  77 Sunset Strip   Succassunna   NJ   7876
40013
  167 Route 37 East & Hooper Ave   Tom's River   NJ   8753
40014
  125 W. Main Street   Somerville   NJ   8876
40015
  3 Penn Plaza   Newark   NJ   7105
 
  1080A Old Country Road            
42001
  405 Spring Street   Riverhead   NY   11901

 



--------------------------------------------------------------------------------



 



                  LOCATION   PROPERTY   TOWN       ZIP NAME /#   ADDRESS   NAME
  STATE   CODE
42002
  420 Lexington Avenue   New York   NY   10017
42003
  456 East Fordham Road   Bronx   NY   10458-6870
42004
  1832 Veteran's Memorial Highway   Islandia   NY   11722
42005
  200 East Post Road   White Plains   NY   10458
42006
  196 Glen Cove Road   Carle Place   NY   11514-1222
42007
  2257 Emmons Ave.   Brooklyn   NY   11235
42008
  157-02 Cross Bay Boulevard   Howard Beach   NY   11414
42009
  500 Seaview Avenue   Staten Island   NY   10305
42011
  1776 Broadway, Suite 700   New York   NY   10019
42012
  91-31 Queens Boulevard   Elmhurst   NY   11373
42013
  355 Broadway   Amityville   NY   11701
42017
  354 E. Jericho Turnpike   Mineola   NY   11501
42201
  405 Spring Street   Jamestown   NY   14701
42202
  2646 West State Street   Olean   NY   14760
42203
  249 Main Street   Arcade   NY   14009
43651
  500 Congress Street   Quincy   MA   2169
43652
  135 Massachusetts Avenue   Arlington   MA   2474
43654
  11 Bedford Street, First Floor   Burlington   MA   01803-3702
43655
  578 Main Street   Malden   MA   2148
43658
  20 Holland Street   Somerville   MA   2144
43659
  306 Main Street   Wakefiled   MA   1880
43660
  7 Essex Green Drive   Peabody   MA   1960
80601
  737 Parkdale Ave.   Ottawa   ON   K1Y1J8
80602
  501 Smyth Road   Ottawa   ON   K1H8L6
80603
  1224 Place D'Orleans Drive   Orleans   ON   K1C7K3
80604
  1250 Main Street   Stittsville   ON   K2S 1S9
80605
  595 Montreal Road, Suite 404B   Vanier   ON   K1K4L2
80611
  501 Princess Street   Kingston   ON   K7L1C3
80612
  147 Pinnacle Street   Belleville   ON   K8N3A5
80613S
  64 Ontario Street   Trenton   ON   K8V 6H9
80621
  600 Tecumseh, Suite 341   Windsor   ON   N8X 4X9
80622S
  181 Toronto Road   Port Hope   ON   L1A 3V5
80623
  119 Isabella Street   Campbellford   ON   K0L 1L0
80625
  186 Talbot Street, South   Essex   ON   N8M 1B6
80626
  11811 Tecumseh Rd. East, Suite 110   Tecumseh   ON   N8M 4M7
80627
  194 Talbot Street West, Suite 209   Leamington   ON   N8H 1N9
80628S
  2125 Front Rd   LaSalle   ON   N9J 2C2
80631
  147 Hunter Street East   Peterborough   ON   K9H 1G7
80632
  84 Russell Street West   Lindsay   ON   K9V 6A5
80633
  Haliburton Family Medicine Center   Haliburton   ON   K0M 1S0
80634
  1385 Bank Street, Suite 205   Ottawa   ON   K0K 3K0

 



--------------------------------------------------------------------------------



 



2.   Office of Record for Accounts and Other Collateral: 1250 Northpoint
Parkway, West Palm Beach, Florida 33407   3.   Debtor Organization:

  a.   Legal Name: HearUSA, Inc.     b.   State of Incorporation: Delaware    
c.   Principal Place of Business: Southeast Florida, West Coast of Florida, New
York City metropolitan area, New Jersey and Southern California     d.   Chief
Executive Office: 1250 Northpoint Parkway, West Palm Beach, Florida 33407

4.   Debtor’s Trade Names: “HEARx LTD.”, “Helix Hearing Care of America Corp.”,
and “National Ear Care Plan.”   5.   Debtor’s TAX ID Number: 22-2748248

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
PATENTS, COPYRIGHTS AND TRADEMARKS
[TO BE UPDATED]

1.   Registered Trademarks:

  a.   “HEARx” design plus words, letters and/or numbers, registered January 5,
1988, registration number 1471748.     b.   “Your Prescription for Better
Hearing” typed drawing, registered September 6, 1988, registration number
15032594.

2.   Trademarks in Registration:

  a.   “InTouch” design plus words, letters and/or numbers, published in
Official Gazette April 17, 2001, serial number 76/107038.     b.  
“International Hearing Services” words, letters or numbers in typed form, filed
March 13, 2001, serial number 76/224010.     c.   “EAR & WAVE” design,
registered September 20, 2000, registration number TMA533,047     d.   “EAR &
WAVE” design, registered June 6, 2000, registration number 2,354,656.     e.  
“HEARUSA” and design, registered March 28, 2000, registration number 2,336,648.
    f.   “Helix”, registered November 7, 2000, registration number TMA536,819.  
  g.   “Helix Hearing Care Centre”, registered September 10, 2001, registration
number TMA550,544.     h.   “Helix Hearing Care Centre” and design, registered
September 28, 2001, registration number TMA551,743.     i.   “Prestige”,
registered June 22, 2004, registration number 78/310,914.     j.   “It’s Clear
We Care”, registered February 1, 2005, registration number 78/174,387.

 



--------------------------------------------------------------------------------



 



3.   Common Law Trademarks, Copyrights and other Intellectual Property:

  a.   “HELP Class” Name and design     b.   Content of HELP Class Handbook &
Classroom Materials     c.   Programming and Content of “Center Management
System” or “CMS”     d.   Programming and Content of “Customer Contact Plan”    
e.   Programming and Content of Telemarketing Scripts, Customer Service Screens,
and Call Management Flowcharts     f.   All creative content of advertisements,
direct mail, brochures and public communications     g.   Content of
JCAHO-compliant operating policies and procedures     h.   Content of HEARx
Practice Guidelines for Clinical Services     i.   Center Operating Manual &
Management Policies     j.   Sales & Customer Service training programs     k.  
New Employee Training Manuals

2